The Honorable Vince Ryan Harris County Attorney 1019 Congress, 15th Floor Houston, Texas 77002
Re: Authority of the Harris County Department of Education to operate an on-site health clinic for its employees (RQ-0928-GA)
Dear Mr. Ryan:
On behalf of the Harris County Department of Education (the "Department"), you ask whether a school district may "provide an on-site health clinic to its employees" without violating Education Code subsection 22.004(i).1 At the outset, we note that you limit your request to section 22.004. As a result, we constrain our analysis to the Department's compliance with that section and do not evaluate whether the Department has general authority to operate an on-site clinic.
Education Code subsection 22.004(a) provides that school districts "shall participate in the uniform group coverage program established under Chapter 1579, Insurance Code." TEX. EDUC. CODE ANN. § 22.004(a) (West Supp. 2010). You tell us that pursuant to this provision, the Department participates in the Teacher Retirement System's ("TRS") health benefit programs.See Request Letter, supra note 1, at 1-2. Education Code subsection 22.004(i) provides:
  Notwithstanding any other provision of this section, a district participating in the uniform group coverage program established under Chapter 1579, Insurance Code, may not make group health coverage available to its employees under this section after the date on which the program of coverages under Chapter 1579, Insurance Code, is implemented.
TEX. EDUC. CODE ANN. § 22.004(i) (West Supp. 2010). You explain that in addition to participating in the TRS program, the Department "desires to offer an on-site health clinic to its employees," which "would be an optional, available service for employees to use if they so desire." Id. at 2. The *Page 2 
Department "does not intend for its health clinic to replace or circumvent the TRS health coverage program but rather, merely supplement employees' available healthcare options." Id. You ask whether the District may operate the on-site health clinic without violating subsection 22.004(i). Request Letter,supra note 1, at 1. Your question requires us to determine whether the on-site health clinic would be considered "group health coverage" under the statute.
The phrase "group health coverage" is not defined in the Education Code. When a word is not defined by statute, we look to its plain meaning, beginning with the commonly understood definition. SeeFitzgerald v. Advanced Spine Fixation Sys., Inc.,996 S.W.2d 864, 865 (Tex. 1999). The common understanding of "coverage" is the "inclusion of a risk under an insurance policy." Black's Law Dictionary 422 (9th ed. 2009); see also American Heritage College Dictionary 329 (4th ed. 2002) (defining "coverage" to mean "inclusion in an insurance policy"). It does not include the separate operation of a clinic. The clinic, as you describe it, would provide direct care to employees. Such a clinic would provide healthcare itself, not healthcare coverage. As you describe it, the clinic would "supplement employees' available healthcare options," which is distinct from supplemental healthcare insurance coverage. Request Letter, supra note 1, at 2. Based on the facts described in the letter, the operation of an on-site clinic that provides optional health care services to employees does not meet the definition of group health coverage under subsection 22.004(i). *Page 3 
 SUMMARY
By operating an on-site healthcare clinic, the Harris County Department of Education does not propose to offer healthcare insurance, but rather it proposes to provide optional healthcare services to its employees. Offering direct healthcare services does not implicate Education Code subsection 22.004(i), which prohibits districts from offering group healthcare coverage.
Very truly yours,
  GREG ABBOTT Attorney General of Texas
  DANIEL T. HODGE First Assistant Attorney General
  DAVID J. SCHENCK Deputy Attorney General for Legal Counsel
  JASON BOATRIGHT Chair, Opinion Committee
  Virginia K. Hoelscher Assistant Attorney General, Opinion Committee
1 Letter from Honorable Vince Ryan, Harris County Attorney, to Honorable Greg Abbott, Attorney General of Texas at 1 (Oct. 26,2010) (on file with the Opinion Committee, also available at
http://www.texasattorneygeneral.gov) [hereinafter Request Letter]. *Page 1